Citation Nr: 0430840	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for osteoporosis of the 
left knee.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.

4.  Entitlement to a compensable rating for epidermophytosis.

5.  Entitlement to an increased rating for residuals of 
second and third degree burns to the right arm, currently 
rated 20 percent disabling.  

6.  Entitlement to a compensable rating for residuals of a 
right mandibular condyle fracture.  

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from January 1960 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record indicates that the veteran had appointed R. Edward 
Bates, Esq. as his representative.  However, VA revoked Mr. 
Bates' authority to represent VA claimants effective July 28, 
2003.  In an August 2004 letter, the veteran was informed of 
this and provided an opportunity to appoint a new 
representative.  No reply was received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
signed into law in November 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

VA must ensure strict compliance with the notice provisions 
of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  A 
review of the file reveals that the veteran has not been 
provided adequate notice required by VCAA with regard to his 
claims for service connection and increased ratings.  The 
letter sent to the veteran in December 2002 was insufficient 
for this purpose because it did not outline the evidence 
necessary to establish entitlement to the benefits sought.  
Additionally, it did not adequately explain the division of 
responsibilities between the parties in obtaining evidence.  
Therefore, the Board finds that a remand is necessary.  

Additionally, the Board notes that the schedular criteria by 
which back disabilities are rated changed during the pendency 
of the veteran's appeal.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
As such, the adjudication of the increased initial rating 
claim for the service-connected low back disability must 
include consideration of both the old and the new criteria.  
However, it appears that the RO only considered the rating 
criteria for arthritis.  Therefore, the veteran's claim must 
be remanded for consideration under all relevant diagnostic 
criteria, including the new regulations pertaining to the 
spine.  

As the United States Court of Appeals for Veterans Claims 
(Court) noted in Massey v. Brown, 7 Vet. App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable rating criteria.  Although the 
veteran was afforded a VA examination in November 2002, the 
Board finds that another examination should be provided for 
the veteran.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  Issue a VCAA notice letter pertaining 
to each issue on appeal.  Specifically, 
the veteran should be informed of the 
information and evidence required to 
substantiate each claim, and advised of 
the division of responsibilities between 
him and VA in obtaining evidence in 
support of each claim.  He should also be 
requested to send any evidence in his 
possession, pertinent to the appeal, to 
VA.

2.  Contact the veteran and request the 
names and addresses of all medical care 
providers who have treated the veteran 
for his disabilities since the most 
recent VA examinations in November 2002.  
After securing any necessary releases, 
the RO should obtain these records.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of his low back 
disability.  The veteran's claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough examination, and all 
appropriate tests should be accomplished.  
In particular, the examiner should 
respond to the following:  

a.  What is/are the appropriate 
diagnosis(es) for the veteran's low 
back disorder?  

b.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

c.  Is there any listing of the 
spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there marked limitation of 
forward bending in the standing 
position?

f.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

g.  Is there any abnormal mobility 
on forced motion?

h.  Is there narrowing or 
irregularity of the joint space?

i.  Please describe the number of 
incapacitating episodes, if any, 
(defined as a period of acute signs 
and symptoms requiring bed rest and 
treatment by a physician) the 
veteran has had due to his low back 
disability in the past year, and 
describe how long each one lasted. 

k.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

l.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time?

4.  After the above has been 
accomplished, the RO should readjudicate 
the claims for service connection and 
increased ratings.  If any of the 
determinations remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and allowed an appropriate period of 
time for a response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


